DETAILED ACTION
Claims 1, 3-5, 7, 9, 10, 12, 14, 18, 19, 21, 22, 24, 25, 27, 29, 30, 32, and 34 are presented for examination.
Claims 1, 5, 12, and 21 are amended.
Claims 2, 6, 8, 11, 13, 15-17, 20, 23, 26, 28, 31, 33, and 35 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 04, 2022 has been entered.
 
Response to Arguments
The rejection Applicant's arguments, see Remarks pages 12-16, filed on May 04, 2022, in response to the Final Rejection mailed on November 04, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 7, 9, 10, 12, 14, 18, 19, 21, 22, 24, 25, 27, 29, 30, 32, and 34 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 3-5, 7, 9, 10, 12, 14, 18, 19, 21, 22, 24, 25, 27, 29, 30, 32, and 34 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…… configured to add a second user plane function network element into a data path of the first session by interacting with the first user plane function network element and the second user plane function network element, …, … determine whether to release the second user plane function network element after the terminal device switches to an idle state; …; and send a buffering indication to the first user plane function network element, wherein the buffering indication instructs the first user plane function network element to buffer downlink data, and … wherein the session management function network element is further configured to add a third user plane function network element into the data path of the first session … and wherein the first user plane function network element is further configured to send the second downlink data and incoming third downlink data to the access network device via the third user plane function network element …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Faccin et al., U.S. Publication No. 2018/0227743, which discloses a session management function network element  configured to add a second user plane function network element into a data path of the first session by interacting with the first user plane function network element and the second user plane function network element [fig. 2, 4, paragraphs 0066, 0067, 0070, 0121]. The cited portions of Faccin do not disclose which UPF is to be released and which UPF is to be indicated to buffer downlink data of a session when there are two UPFs on a transmission path of the session and a UE enters an idle state. Therefore, Faccin fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Bharatia, U.S. Publication No. 2018/0199243, which discloses a communication system comprising wherein the buffering indication instructs the first user plane function network element to buffer downlink data [fig. 5, 11, paragraphs 0108, 0109, 0111]. The cited portions of Bharatia do not disclose which UPF is to be indicated to buffer downlink data when there are two UPFs on a transmission path of a session and UE enters an idle state. Therefore, Bharatia fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Faccin or Bharatia disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 5, 12, and 21, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469